DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/2012 with respect to 35 U.S.C 101 have been fully considered but they are not persuasive.
Applicant Argues: According to MPEP §2106.04(d)(I), "the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine." The above features of claim 1 refer to specific and technical features by which the claimed subject matter is implemented. As further stated in MPEP §2106.04(d)(III), a step 2A, prong two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.
...
That is, a moving object is controlled to travel along a route. While the person is traveling on the moving object, information about a facility is output (the information being extracted based on information on a location of the moving objection and a traveling route of the moving object). A user is thus able to use or purchase a service or a product provided in the facility while the person is traveling on the moving object. A person is thus able to effectively user their time while traveling on the moving object (see, for example, Applicant's paragraphs [0003] and [0004]). 
On page 6 of the Office Action, the Examiner only considers broad aspects of claim 1 (controller, output unit and receiver) and does not consider the above features of claim 1 as a whole. That is, the Examiner does not consider (or at least does not discuss) all the claim limitations and how those limitations interact and impact each other. 
Therefore, taking into consideration claim 1 as a whole, the above features of independent claim 1 fall at least into "Applying the judicial exception with, or by use of, a particular machine" (see MPEP 2106.05(b)) or "Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception" (see MPEP 2106.05(e)). 
Hence, claim 1 recites the additional element that integrates the judicial exception into a practical application. Therefore, claim I is patent eligible (and for the same reasons claim 5 is patent eligible). 
It is respectfully requested that the rejection be withdrawn.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the additional elements that fall under consideration under Step 2A-Prong Two are “a first processor,” “an output unit,” and “a receiver”.  The examiner respectfully notes in the preceding step, i.e., Step 2A-Prong one the features subject to the abstract idea were noted to be ...configured to control, based on traveling route information, traveling of a moving object which a person is able to get on and off while the moving object is traveling; ...configured to output, to an occupant, information about a facility in a traveling area of the moving object that is extracted based on information on a location of the moving object and a traveling routing of the moving object; and ...configured to receive an inputting operation performed by the occupant for use or purchase of a service or a product provided in the facility.  The examiner provided a reasonable construction that a user can control a moveable object, in which the mind can register information about the traveling area, and further a person can perform a purchase of a service/product (i.e., moving a bike, reading a sign reading a sale, and effective the sale via still on the bike). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Thus the additional elements of “a first processor,” “an output unit,” and “a receiver” are recited at a high level of generality for implementing the abstract idea.  The examiner notes use of a processor, and output unit, and a receiver (i.e., input) are generic elements/functions/instructions that are used to apply the exception.  The examiner further notes with respect to Claim 5, the construction under Step 2A Prong One and Two are evident as such claims fall under the abstract idea analysis and do not include such generic elements. Thus, the examiner has in fact considered the claim as a whole.  Thus, the examiner notes such features when viewed at such a high level of generality do not provide practical application as they do not “apply the judicial exception with, or by use of, a particular machine” and/or “applying the judicial exception with, or by use of, a particular machine" (see MPEP 2106.05(b)) or “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”  Therefore, the examiner finds these arguments not persuasive.  

Applicant's arguments filed 7/18/2012 with respect to 35 U.S.C 103 have been considered but are moot under new grounds of rejection; however the examiner does note the following:
Applicant Argues: “The Examiner uses Official Notice for the idea that transports exist in which a person is able to get on or off while the transport is moving (e.g., a user jumping on or off a skateboard). Although such transports may exist (e.g., a skateboard), it is asserted that it would not have been obvious to use the moving object of claim 1 as defined by claim 1”
Examiner’s Response:  The examiner disagrees.  The examiner its old and well known for occupants to get off a number of moving objects.  The examiner’s example of a skateboard is just one of many.  Occupants are able to get on/off of many types of vehicles as they are Moving, Scooters, Segways, Trolleys, Wagon Rides, Dog Sleds, Planes, Horses, etc.  The examiner further notes Applicant’s admission that “such transports may exist” affirms Examiner’s Official Notice that the idea of a person getting on/off on moving objects is old and well known.  Inasmuch, such obviousness would have been known to those of ordinary skill in the art.  Therefore, the examiner finds these arguments not persuasive.  
Official Notice
           The examiner notes:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”
The examiner notes the applicant’s have stated that “Although such transports may exist (e.g., a skateboard)” on page 7.  The examiner takes this as admission that it is old and well known the transports in which a person is able to get on or off while the transport is moving
Therefore, such features are common knowledge or well-known in the art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output unit” in claim(s) 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites controlling a moving object with information/purchase of a service or product. 
More specifically, Claim 1 and similarly Claim 5 recites: 
A movement control 



The limitations of controlling a moving object, outputting information, and further receiving input of a purchase of service/product, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is other than reciting a processor, output unit, and receiver nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can control a moveable object, in which the mind can register information about the traveling area, and further a person can perform a purchase of a service/product (i.e., moving a bike, reading a sign reading a sale, and effective the sale via still on the bike). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the claim recites forms commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore the claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a processor, output unit, and receiver in the steps. These elements are recited at a high-level of generality (i.e., generic processor performing control/output/receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, output unit, and receiver to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As for claims 2-4, these claims recite limitations that further define the abstract idea noted in Claim 1.  (Further with respect to Claim 4 and Step 2A-Prong One, a user can just ride a bike on a route for fun till a destination comes to mind).  In addition, they recite additional elements of an acquisition unit, deriving, unit, settlement unit and further controlling a movable object.  These unites in these steps are recited at a high level generality such that it amounts no more than mere instruction to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.  These claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2016/0259341 A1) in view of Examiner’s Official Notice and Tobiyama et al. (US 2007/0179711 A1) and Johnson (US 10,339,515 B1).

Regarding Claim 1, and similarly Claim 5;
High discloses a movement control system (Abstract) comprising: 
a first processor configured to control, based on traveling route information, traveling of a moving object which a person is able to get on ([0130] - The technologies used to maneuver MTUs around a shopping facility can also be used to maneuver a mobility assistance vehicle or golf cart-like passenger carrier around the shopping space... The customer will be able to walk or ride through the aisles with two open hands while MTU drives and steers the passenger carrier and [0137]-[0138] and [0152] - boarded);  
an output unit configured to output, to an occupant, information about a facility in a traveling area of the moving object... ([0139] - a user interface attached to the MTU 640... The customer may further select points in the store to visit using the portable user device and/or the MTU's user interface. For example, a passenger may enter a shopping list and/or select sections, areas, and/or items from the user device. The system may then configure a route for the user based on the entered information. In some embodiments, user interface devices may be implemented as stationary devices. For example, a customer may approach a ride station and request a ride using a user interface device in the ride station and [0141] - For example, the passenger carrier 650 may include a user interface that displays information provided by the MTU 540 to the passenger and may relay touch and/or voice inputs form the passenger to the MTU 540);and
a receiver configured to receive an inputting operation performed by the occupant for use ([0139] - a user interface attached to the MTU 640... The customer may further select points in the store to visit using the portable user device and/or the MTU's user interface. For example, a passenger may enter a shopping list and/or select sections, areas, and/or items from the user device. The system may then configure a route for the user based on the entered information. In some embodiments, user interface devices may be implemented as stationary devices. For example, a customer may approach a ride station and request a ride using a user interface device in the ride station and [0141] - For example, the passenger carrier 650 may include a user interface that displays information provided by the MTU 540 to the passenger and may relay touch and/or voice inputs form the passenger to the MTU 540);
High fails to explicitly disclose:
a moving object which a person is able to get on and off while the moving object is traveling; 
an output unit configured to output, to an occupant, information about a facility in a traveling area of the moving object that is extracted based on information on a location of the moving object and a traveling route of the moving object;
a receiver configured to receive an inputting operation performed by the occupant for use or purchase of a service or a product provided in the facility.
	The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the transport arts to have transports in which a person is able to get on or off while the transport is moving (i.e., a user jumping on or off a skateboard, sled, Segway, etc. while it is moving).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Examiner’s Official Notice to the MTU/Carrier of High to include the Official Notice as noted above. 
One would have been motivated to combine the teachings of EON to High to do so as it provides / allows a user to enter or exit a vehicle on demand by a user.   
Further, in an analogous art, Tobiyama discloses an output unit configured to output, to an occupant, information about a facility in a traveling area of the moving object that is extracted based on information on a location of the moving object and a traveling route of the moving object (Tobiyama, FIG. 2 and [0039]-[0040]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Tobiyama to the output of High and EOR to include an output unit configured to output, to an occupant, information about a facility in a traveling area of the moving object that is extracted based on information on a location of the moving object and a traveling route of the moving
One would have been motivated to combine the teachings of Tobiyama to High and EON to do so as it provides / allows for outputting information on a desired type of element facility, which exists on an expressway, with simple operation during driving on the expressway (Tobiyama, [0001]).
	Further, in an analogous art, Johnson teaches a receiver configured to receive an inputting operation performed ... for use or purchase of a service or a product provided in the facility (Johnson, col. 5, lines 10-22).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson to the MTU/Carrier/Interface of High and EON and Tobiyama to include a receiver configured to receive an inputting operation performed ... for use or purchase of a service or a product provided in the facility
One would have been motivated to combine the teachings of Johnson to High and EON and Tobiyama to do so as it provides / allows enhanced store control in a manner which is quick, easy, and effective (Johnson, col. 5, lines 10-22).

Regarding Claim 2;
High and EON and Tobiyama and Johnson disclose the method to Claim 1.
  High further discloses further a second processor that is configured to: acquire destination information of the occupant getting on the moving object ([0139] - a user interface attached to the MTU 640... The customer may further select points in the store to visit using the portable user device and/or the MTU's user interface. For example, a passenger may enter a shopping list and/or select sections, areas, and/or items from the user device. The system may then configure a route for the user based on the entered information. In some embodiments, user interface devices may be implemented as stationary devices. For example, a customer may approach a ride station and request a ride using a user interface device in the ride station and [0141] - For example, the passenger carrier 650 may include a user interface that displays information provided by the MTU 540 to the passenger and may relay touch and/or voice inputs form the passenger to the MTU 540); derive traveling route information based on the acquired destination information ([0139] - a user interface attached to the MTU 640... The customer may further select points in the store to visit using the portable user device and/or the MTU's user interface. For example, a passenger may enter a shopping list and/or select sections, areas, and/or items from the user device. The system may then configure a route for the user based on the entered information. In some embodiments, user interface devices may be implemented as stationary devices. For example, a customer may approach a ride station and request a ride using a user interface device in the ride station and [0141] - For example, the passenger carrier 650 may include a user interface that displays information provided by the MTU 540 to the passenger and may relay touch and/or voice inputs form the passenger to the MTU 540) and [0145] - In some embodiments, the MTU may be instructed to carry the passenger based on one or more of a customer voice command, a customer selected destination, a customer shopping list, store area restrictions, a customer profile, and store promotions.);

Regarding Claim 3;
High and EON and Tobiyama and Johnson disclose the method to Claim 1.
Johnson further teaches further comprising wherein the second processor is configured to perform settlement for a service or a product received (Johnson, col. 5, lines 10-22).
Similar rationale and motivation is noted for combining Johnson to High and EON and Johnson as per Claim 1, above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2016/0259341 A1) in view of Examiner’s Official Notice and Tobiyama et al. (US 2007/0179711 A1) and Johnson (US 10,339,515 B1) and further in view of Gao et al. (US 2017/0153714 A1).

Regarding Claim 4;
High and EON and Tobiyama and Johnson disclose the method to Claim 2.
High and EON and Tobiyama and Johnson fail to explicitly disclose wherein the first processor is configured to the moving object to travel along a traveling route set in advance until the destination information of the occupant is acquired.
However, in an analogous art, Gao teaches wherein the first processor is configured to the moving object to travel along a traveling route set in advance until the destination information of the occupant is acquired ([0022] - For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like and [0041] - For example, a user interface 120 may be a touchscreen in an autonomous vehicle... and [0058] -S210 may additionally or alternatively include prompting an intended passenger for pickup request data; for example, if a person desiring pickup alerts an autonomous vehicle of such desire using an interface on the vehicle (e.g., while the vehicle is parked), that interface (e.g., a touchscreen) may prompt the person to input identity or other information relevant to autonomous vehicle platform use (e.g., a login, a destination, a fingerprint)).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao to the MTU/Carrier/Interface of High and EON and Tobiyama and Johnson to include wherein the first processor is configured to the moving object to travel along a traveling route set in advance until the destination information of the occupant is acquired.
One would have been motivated to combine the teachings of Gao to High and EON and Tobiyama and Johnson to do so as it provides / allows new and useful systems and methods for detecting an intended passenger of an autonomous vehicle (Gao, [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627